Citation Nr: 0919147	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include a bipolar disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2008 
rating decision by the Department of Veterans Affairs (VA) 
Hartford, Connecticut Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for a psychiatric disability, to include a bipolar disorder 
because it was incurred during service.  His service 
treatment records show that he intentionally slashed his left 
wrist in January 1982.  He was diagnosed with mixed 
personality disorder with prevailing immature features.  He 
was hospitalized for a few days and then discharged with 
instructions to undergo mental health clinic treatment.  
Medication was not prescribed.  A February 1982 service 
treatment record contains a recommendation that the Veteran 
should be administratively discharged due to his history, his 
current suicidal preoccupation, his previously diagnosed 
personality disorder, and the failure of treatment endeavors. 

The medical evidence shows that the Veteran has a current 
diagnosis of bipolar disorder.  The record also reflects that 
he underwent a VA examination in December 2007.  However, the 
report of that examination is inadequate for rating purposes.  
In this regard, the Board notes that the VA examiner did not 
have access to the claims folder; therefore, the examiner did 
not review the Veteran's service treatment records.  
Additionally, the report states that the Veteran "became 
symptomatic for [b]ipolar [d]epression when he was 20 years-
old and in the service."  However, the examiner concluded, 
"[t]here is no supporting evidence to suggest that the 
etiology of the [V]eteran's [b]ipolar [d]isorder is service-
connected."  Consequently, the RO attempted to obtain a more 
concise opinion (a January 2008 request reveals that the 
December 2007 VA examiner was asked to review the Veteran's 
claims folder and provide an opinion as to whether it is at 
least as likely as not that his current bipolar disorder is 
related to his military service).  Unfortunately, however, 
the February 2008 "addendum" to the December 2007 VA exam 
report is merely a duplicate of the original exam; it 
contains no clarifying opinion.  Therefore, it is necessary 
to obtain a new opinion by a new VA examiner who has reviewed 
the claims folder.

Furthermore, the December 2007 VA exam report notes that the 
Veteran has a pending claim for Social Security 
Administration (SSA) disability benefits.  It is not clear 
whether the pending claim has been decided yet.  The Board is 
of the opinion that a SSA decision and the records upon which 
it was based could be relevant to the issue on appeal.  
Therefore, if the SSA disability claim has been decided, a 
copy of the decision and the records should be obtained.  
38 U.S.C.A. §§ 5103, 5103A.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA 
treatment records from the VA Medical 
Center in West Haven dating from January 
2008 to the present.

2.  Obtain copies of the Veteran's SSA 
disability decision and the records on 
which the decision was based, if they are 
available.  

3.  Arrange for the claims folder, to 
include a copy of this remand, to be 
reviewed in its entirety by a physician 
with the appropriate expertise, preferably 
not the physician who conducted the 
original December 2007 VA exam, to 
determine the etiology of the Veteran's 
bipolar disorder.  

The examiner should indicate that the 
claims folder was made available to him/her 
and that it was reviewed by him/her.

Based upon the claims folder review, the 
December 2007 VA examination results and 
sound medical principles, the examiner 
should provide an opinion with respect to 
the Veteran's bipolar disorder as to 
whether it is at least as likely as not 
(ie., a 50 percent or better probability) 
that such condition had its onset in 
service or is otherwise etiologically 
related to service.  Attention is directed 
to the January and February 1982 service 
treatment records.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


